Citation Nr: 0527896	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-29 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected residuals of a fracture, medial 
malleolus, right tibia, with limited motion of the ankle.

WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In September 2005, the veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In September 2003, during the course of this appeal, the RO 
denied the veteran's claim for a total disability rating 
based on individual unemployability.  The veteran did not 
timely appeal that decision.  


FINDINGS OF FACT

The veteran's right ankle disability is manifested by X-ray 
evidence of arthritis, as well as pain and limited motion, 
with no evidence of ankylosis, malunion of the os calcis or 
astragalus, or nonunion or malunion of the tibia or fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a fracture, medial malleolus, right tibia, with 
limited motion of the ankle, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in August 2001, April 2003 and August 
2003.  The veteran was told of the requirements to 
successfully establish an increased rating, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The August 2001 letter, prior to the rating decision on 
appeal, complied substantially with the requirements of VCAA.  
Any defect with respect to the timing of the notice given in 
the April and August 2003 letters was nonprejudicial.  There 
is no indication that the outcome of the case has been 
affected, as the evidence received following each of the 
respective notice letters was subsequently considered by the 
RO.  Accordingly, there is no indication that the outcome of 
the case would have been different had the veteran received 
solely pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran mentioned that he was receiving Social 
Security benefits; however, he did not specify for what 
reason and there is nothing in the record indicating that it 
was for any disability.  All identified, pertinent evidence 
has been obtained and associated with the claims file.  There 
is no indication of any relevant records that the RO failed 
to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  The veteran underwent a VA 
examination in February 2002.  Although he states that the 
examination was wholly inadequate, the examiner reported the 
pertinent findings for purposes of rating the disability.  
The veteran also states that his condition has become worse 
since that examination; however, subsequent outpatient 
treatment records contain clinical findings pertaining to the 
ankle that do not reflect a worsening of the disability such 
as to warrant an increased rating, as described below.  
Further examination is not needed.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

In July 1957, the veteran was granted service connection for 
residuals of fracture, medial malleolus, right tibia, for 
which a 10 percent rating was assigned, effective June 1957.  
In July 2001, the veteran submitted a claim for an increased 
rating.  In May 2002, the RO granted an increased rating of 
20 percent for the right tibia, effective from July 2001.  

VA medical records reflect that in September 2001 the veteran 
underwent a magnetic resonance imaging, which showed screws 
fixating the old fracture of the medial malleolus with no 
evidence of focal fracture or avascular necrosis.  There was 
a small increase in fluid in the ankle joint level compatible 
with a non-specific synovitis.  The veteran was diagnosed as 
having status post-surgical changes in the nonspecific 
synovitis of the ankle joint.  In January 2002, the veteran 
was given an ankle-foot orthosis (AFO).  

In February 2002, the veteran was afforded a VA examination.  
At that time he reported that two years earlier he developed 
pain and swelling in his ankle.  He was unable to work 
because of the pain when standing on his feet all day.  His 
foot began to turn externally and he was placed in a brace, 
which gave him more stability.  Physical examination showed 
that there was no redness or edema of the right ankle.  There 
was mild tenderness.  He had a medial malleolus scar of 5 
centimeters.  He could dorsiflex 5 degrees, could plantar 
flex 10 degrees and had 5 degrees of inversion and eversion.  
He had pain at the extreme of these motions.  The veteran was 
diagnosed as having medial malleolar fracture of the right 
ankle, surgical repair, decreased range of motion, and 
chronic pain.  

In July 2002, the veteran was treated for right ankle pain.  
The veteran reported pain laterally at the distal aspect of 
his fibula and occasionally medially.  He was wearing a 
hinged orthosis which he stated helped him more than the AFO.  
Physical examination showed a passive range of motion from 
neutral to 45 degrees with active range of motion -15 degrees 
dorsiflexion.  The July 2001 X-rays were reviewed and showed 
a healed medial malleolar fracture with hardware in good 
place and minimal changes consistent with arthritis laterally 
and medially.  The veteran was assessed as having status post 
right ankle fracture with minimal changes of arthritis and 
anterior tibialis weakness.  

In November 2002, the veteran complained of chronic right 
ankle pain.  He reported that he had had to discontinue use 
of the AFO as he had had a wound breakdown on the posterior 
aspect of his leg.  The hinged orthosis prevented subtalar 
motion but allowed tibiotalar motion which was painful.  
Physical examination showed right ankle pain with 
dorsiflexion/plantar flexion and inversion/eversion of the 
ankle.  Ankle dorsiflexion was 20 degrees and plantar flexion 
was 30 degrees.  X-rays showed arthritis, primarily of the 
tibiotalar joint with a small amount of arthritis in the 
subtalar joint.  The veteran was assessed as having right 
tibiotalar arthritis with likely concomitant subtalar 
arthritis, which failed conservative treatment in the past.  
A consult was placed for new orthotics.

In February 2003, the veteran stated that wearing the brace 
helped, but he had swelling and pain at the end of the day.  
Physical examination showed that he had moderate pain with 
range of motion and minimal pain with subtalar range of 
motion.  He was assessed as having mild post-traumatic ankle 
arthritis with significant pain.  He was encouraged to 
continue wearing his ankle brace and was given a letter 
explaining that he was unable to work secondary to his 
chronic ankle pain.  

In May 2003, the RO received a letter from Dr. R.H., the 
veteran's private physician, which stated that the veteran 
had tibiotalar arthritis and subtalar arthritis for which the 
veteran had chronic problems with limited ambulation.  The 
veteran wore a metal brace, which limited the motion of his 
ankle and was able to walk only short distances.  He had 
other medical problems including coronary artery disease, 
peripheral vascular disease, chronic obstructive pulmonary 
disease and adult onset diabetes mellitus; all these factors 
made him unable to be gainfully employed.  Medical records 
that pertain to this veteran from Dr. H. from 1999 to early 
2003 make one reference to the ankles in February 2003.  At 
that time it was noted that the veteran had osteoarthritis 
with severe involvement of the ankles and feet and that the 
orthopedic doctors had given him a rigid brace on which he 
seemed to be doing well.

Letters from W.C.M. and B.C.C., friends of the veteran, dated 
in April and May 2003 attest to the difficulties and pain the 
veteran had with regard to his right ankle.

In December 2003, the RO received a letter from Dr. R.A.B., 
identified by the veteran as his VA physician, which stated 
that the veteran suffered from severe right ankle traumatic 
arthritis that prevented him from walking 200 yards without 
severe pain.  He was also unable to stand for longer periods 
of time.  

During the September 2005 personal hearing, the veteran 
reported that over the last few years his ankle condition had 
worsened.  He no longer had side movement and would fall if 
he attempted to walk sideways.  He took pain medication 
during the day, which did help somewhat with the pain.  He 
stated that his ankle was never pain-free, he experienced 
swelling, and walking and standing aggravated the pain.  The 
veteran contended that he was not thoroughly examined during 
the February 2002 VA examination and he really should be 
rated at 60 percent as his ankle condition prevented him from 
working.  


III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected right ankle disability is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A maximum 20 
percent rating is assigned for marked range of motion 
impairment.

After reviewing the evidence of record, the Board finds that 
a rating in excess of 20 percent for the veteran's right 
ankle disability is not warranted under Diagnostic Code 5271.  
As set forth above, a rating of 20 percent is the maximum 
rating available under this code.  Moreover, as compensation 
is provided under this code for limitation of motion, a 
separate compensable rating for arthritis of the ankle under 
Diagnostic Codes 5003, 5010 would not be warranted as the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice for the same symptoms.  38 
C.F.R. § 4.14 (2005); see also Brady v. Brown, 4 Vet. App. 
203 (1993).

Likewise, the Board has considered the applicability of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), including whether 
there is a basis for assigning a rating in excess of 20 
percent due to additional limitation of motion resulting from 
pain or functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005).  Yet, as the veteran already receives the maximum 
rating for limitation of ankle motion, there is no basis for 
a higher rating based on these factors.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain).  As a result, the Board finds that 
the criteria set forth in Diagnostic Code 5271 do not provide 
a basis to assign a rating in excess of the currently 
assigned 20 percent for the veteran's service-connected right 
ankle disability.

There are other diagnostic codes that potentially relate to 
impairment of the ankle.  As the veteran is entitled to be 
rated under the code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination, these codes must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After reviewing these 
alternative provisions, however, the Board can find no basis 
on which to assign a rating in excess of 20 percent.  For 
example, there is no evidence of ankylosis ratable under 
Codes 5270 and 5272 (2005).  Ankylosis is defined as 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  In 
this case, the evidence of record shows that the veteran has 
never exhibited ankylosis of the right ankle, and he does not 
contend that his ankle is ankylosed.  The veteran's medical 
records showed that ankle dorsiflexion was 0 to 20 degrees 
and plantar flexion was 0 to 30 degrees.  Although ankle 
fusion was apparently considered at one time, this has not 
been accomplished.  Consequently, the Board finds that the 
provisions pertaining to ankylosis to not warrant a rating in 
excess of 20 percent.

The Board also finds that the veteran's left ankle disability 
is not manifested by malunion of the os calcis or astragalus 
ratable under Diagnostic Code 5273 (2005); nonunion or 
malunion of the tibia or fibula, ratable under Diagnostic 
Code 5262 (2005); or of astragalectomy residuals ratable 
under Diagnostic Code 5274 (2005).  The VA medical treatment 
records, including X-ray studies, have been negative for any 
such findings.  The July 2002 treatment record specifically 
stated that a July 2001 x-ray showed a healed medial 
malleolar fracture with hardware in good place.  Thus, these 
provisions do not provide a rating in excess of 20 percent 
for the veteran's right ankle disability.

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case.  The Board agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  Rather, the record shows that the veteran has not 
been hospitalized for treatment of his right ankle 
disability.  In addition, although medical treatment records 
noted that the veteran received a letter stating that he was 
no longer able to work secondary to his chronic ankle pain 
and he reported that he could not work due to his ankle 
disability, the record does not show that he has any symptoms 
outside of the rating criteria for which he is not being 
compensated.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Moreover, his 
private treating physician, Dr. H., identified multiple 
disabilities other than his ankle disability which the 
physician stated interfered with the veteran's employment.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1).

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
rating in excess of 20 percent for the veteran's right ankle 
disability.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C. § 5107(b)(West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 20 percent for service-
connected residuals of a fracture, medial malleolus, right 
tibia, with limited motion of the ankle, is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


